DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 10/10/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claim 10, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because  medium in the claim 10 is a signal. Thus, this claim does not fall into the one of the statutory of the classes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
 	As per claims 10 and 11, those dependent claims are not further limiting the claim those are dependent upon. Thus, those claims can be seen as dependent or independent claims with the limitation of the claim 1. Applicant wish to have the independent claim, please add all the limitation of the claim 1 into the clam 10 and clam 11 respectively.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 and 9- 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Ansari et al US 2017/0220815 in view of Collier et al US 2017/0288867.


 per claim 1, Ansari discloses a computer-implemented method comprising: 
including, by a node in a blockchain network, a locking script in a blockchain transaction to lock a digital asset associated with the blockchain transaction ( par 0028 a submitter that uploads a new document will “send” a block transaction to a wallet identifier associated with an editor (or an approver(s) if no editor is required). That blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the editor, a new blockchain transaction is generated and sent to a wallet identifier associated with an approver and claim 10  the third blockchain transaction includes a programmatic locking script that is set to expire at a defined time and up until expiration of the programmatic locking script that the plurality of intended recipients cannot access the document included in the third blockchain transaction), the locking script including a public key for a determined data source and including instructions to cause a validating node executing the locking script to verify a source of data provided in an unlocking script by ([0031] Blockchain 116 is a data structure that is provided or stored on a blockchain computer system (not shown) that may include a plurality of computer devices (e.g., as shown in FIG. 5) that communicate with each other over an electronic data communications network. Each node of the blockchain computer system may store a copy (or a portion) of the blockchain 116. Whenever it is described in this document that data (whether a transaction, or any other type of data) is stored on the blockchain, such storing may include: the initial reception of the transaction to the blockchain 116 (or one of the nodes therein); the cryptographic verification of the transaction (e.g., its incorporation into a 
a) generating a modified public key based on the public key for the determined data source and based on data defined in the unlocking script (0045,When a submitter submits a document, the created transaction may use the public key of the editor that is to edit the document. The blockchain transaction (and the document carried by that transaction) are signed by the editor's public key and can thus only be “opened” by the private key held by the editor. When the editor begins editing the document, the private key for the editor is used to unlock the document. When the editing is complete (or saved), a new blockchain transaction is created. In certain examples, the transaction may be signed with the public key of an approver. In certain examples, this new transaction may be signed with the public key of another editor, or perhaps the same editor (e.g., they are not done editing the document). As part of the generation of a new blockchain transaction, the newly revised document may be cryptographically hashed and then the new document and its hash may be stored on the blockchain via the new blockchain transaction. In other examples, the modifications to the document may be hashed and then stored as part of a blockchain transaction. These datasets may be stored as unspent transactions on the blockchain. ); and 
b) evaluating a cryptographic signature in the unlocking script based on the modified public key (par 0028  /0045 blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the 
sending, by the node, the blockchain transaction to the blockchain network (par 0028 a submitter that uploads a new document will “send” a block transaction to a wallet identifier associated with an editor (or an approver(s) if no editor is required). That blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the editor, a new blockchain transaction is generated and sent to a wallet identifier associated with an approver (or another editor)).  
Ansari does not explicitly disclose a locking the storage.
However, Collier discloses a locking the storage (par 0048 n FIG. 7b to process the unlock request. If (at 718) the unlock request is for a persistent unlock, then the diagnostic lock state 133 is set (at block 720) to indicate a persistent unlock and all the cryptographic keys 124 for the storage device 102 are destroyed (at block 722) to prevent access to any user data in the storage media 126 during the use of diagnostic interface 122. If (at block 718) the unlock request is for a transient unlock, then the diagnostic lock state 133 is set (at block 724) to a transient unlock. After setting the unlock state in the diagnostic lock state 133, at blocks 722 or 724, control proceeds to block 726 to return a response to the unlock request indicating that access to the diagnostic interface 122 is granted to allow access to the diagnostic interface 122 in the storage device 102 to perform diagnostic operations).



As per clam 10, Ansari discloses  A computer readable storage medium comprising computer-executable instructions which, when executed, configure a processor to perform the method of including, by a node in a blockchain network, a locking script in a blockchain transaction to lock a digital asset associated with the blockchain transaction ( par 0028 a submitter that uploads a new document will “send” a block transaction to a wallet identifier associated with an editor (or an approver(s) if no editor is required). That blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the editor, a new blockchain transaction is generated and sent to a wallet identifier associated with an approver and claim 10  the third blockchain transaction includes a programmatic locking script that is set to expire at a defined time and up until expiration of the programmatic locking script that the plurality of intended recipients cannot access the document included in the third blockchain transaction), the locking script including a public key for a determined data source and including instructions to cause a validating node executing the locking script to verify a source of data provided in an unlocking script by ([0031] Blockchain 116 is a data structure that is provided or stored on a 116. Whenever it is described in this document that data (whether a transaction, or any other type of data) is stored on the blockchain, such storing may include: the initial reception of the transaction to the blockchain 116 (or one of the nodes therein); the cryptographic verification of the transaction (e.g., its incorporation into a “block” of the blockchain); and/or a determination that the transaction is now computationally immutable (e.g., multiple blocks have been linked to the blockchain that incorporated the at-issue transaction). ): 
a) generating a modified public key based on the public key for the determined data source and based on data defined in the unlocking script (0045,When a submitter submits a document, the created transaction may use the public key of the editor that is to edit the document. The blockchain transaction (and the document carried by that transaction) are signed by the editor's public key and can thus only be “opened” by the private key held by the editor. When the editor begins editing the document, the private key for the editor is used to unlock the document. When the editing is complete (or saved), a new blockchain transaction is created. In certain examples, the transaction may be signed with the public key of an approver. In certain examples, this new transaction may be signed with the public key of another editor, or perhaps the same editor (e.g., they are not done editing the document). As part of the generation of a new blockchain transaction, the newly revised document may be cryptographically hashed and then the new document and its hash may be stored on the blockchain via the new 
b) evaluating a cryptographic signature in the unlocking script based on the modified public key (par 0028  /0045 blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the editor, a new blockchain transaction is generated and sent to a wallet identifier associated with an approver (or another editor) and 0037 multiple approvers may be required to “sign” or unlock (e.g., by using their corresponding private keys) a blockchain transaction that is holding the to-be-released document. This multi-signature requirement may be part of smart-contract that also specifies the time that the transaction will be unlocked and viewed by the intended recipients and 0045When a submitter submits a document, the created transaction may use the public key of the editor that is to edit the document. The blockchain transaction (and the document carried by that transaction) are signed by the editor's public key and can thus only be “opened” by the private key held by the editor. When the editor begins editing the document, the private key for the editor is used to unlock the document. When the editing is complete (or saved), a new blockchain transaction is created. In certain examples, the transaction may be signed with the public key of an approver. In certain examples, this new transaction may be signed with the public key of another editor, or perhaps the same editor (e.g., they are not done editing the document). As part of the generation of a new blockchain transaction, the newly revised document may be public key of the editor)); and 
sending, by the node, the blockchain transaction to the blockchain network (par 0028 a submitter that uploads a new document will “send” a block transaction to a wallet identifier associated with an editor (or an approver(s) if no editor is required). That blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the editor, a new blockchain transaction is generated and sent to a wallet identifier associated with an approver (or another editor)).  
Ansari does not explicitly disclose a locking the storage.
However, Collier discloses a locking the storage (par 0048 n FIG. 7b to process the unlock request. If (at 718) the unlock request is for a persistent unlock, then the diagnostic lock state 133 is set (at block 720) to indicate a persistent unlock and all the cryptographic keys 124 for the storage device 102 are destroyed (at block 722) to prevent access to any user data in the storage media 126 during the use of diagnostic interface 122. If (at block 718) the unlock request is for a transient unlock, then the lock state 133 is set (at block 724) to a transient unlock. After setting the unlock state in the diagnostic lock state 133, at blocks 722 or 724, control proceeds to block 726 to return a response to the unlock request indicating that access to the diagnostic interface 122 is granted to allow access to the diagnostic interface 122 in the storage device 102 to perform diagnostic operations).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of locking and unlocking in the blockchain of Ansari, based on the teaching of locking storage of Collier, because doing so would could protect the storage.

As per claim 11, Ansari disclose an electronic device comprising: an interface device; a processor (fig.1, hardware processor 102) coupled to the interface device; and a memory coupled to the processor ( fig.1, numeral 100 and processor with memory), the memory having stored thereon computer executable instructions which, when executed, configure the processor to perform the method of including, by a node in a blockchain network, a locking script in a blockchain transaction to lock a digital asset associated with the blockchain transaction ( par 0028 a submitter that uploads a new document will “send” a block transaction to a wallet identifier associated with an editor (or an approver(s) if no editor is required). That blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the editor, a new blockchain transaction is generated and sent to a wallet identifier associated with an approver and claim 10  the third blockchain transaction locking script that is set to expire at a defined time and up until expiration of the programmatic locking script that the plurality of intended recipients cannot access the document included in the third blockchain transaction), the locking script including a public key for a determined data source and including instructions to cause a validating node executing the locking script to verify a source of data provided in an unlocking script by ([0031] Blockchain 116 is a data structure that is provided or stored on a blockchain computer system (not shown) that may include a plurality of computer devices (e.g., as shown in FIG. 5) that communicate with each other over an electronic data communications network. Each node of the blockchain computer system may store a copy (or a portion) of the blockchain 116. Whenever it is described in this document that data (whether a transaction, or any other type of data) is stored on the blockchain, such storing may include: the initial reception of the transaction to the blockchain 116 (or one of the nodes therein); the cryptographic verification of the transaction (e.g., its incorporation into a “block” of the blockchain); and/or a determination that the transaction is now computationally immutable (e.g., multiple blocks have been linked to the blockchain that incorporated the at-issue transaction). ): 
a) generating a modified public key based on the public key for the determined data source and based on data defined in the unlocking script (0045,When a submitter submits a document, the created transaction may use the public key of the editor that is to edit the document. The blockchain transaction (and the document carried by that transaction) are signed by the editor's public key and can thus only be “opened” by the private key held by the editor. When the editor begins editing the document, the private key for the editor is used to unlock the document. When the editing is complete (or public key of an approver. In certain examples, this new transaction may be signed with the public key of another editor, or perhaps the same editor (e.g., they are not done editing the document). As part of the generation of a new blockchain transaction, the newly revised document may be cryptographically hashed and then the new document and its hash may be stored on the blockchain via the new blockchain transaction. In other examples, the modifications to the document may be hashed and then stored as part of a blockchain transaction. These datasets may be stored as unspent transactions on the blockchain. ); and 
b) evaluating a cryptographic signature in the unlocking script based on the modified public key (par 0028  /0045 blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the editor, a new blockchain transaction is generated and sent to a wallet identifier associated with an approver (or another editor) and 0037 multiple approvers may be required to “sign” or unlock (e.g., by using their corresponding private keys) a blockchain transaction that is holding the to-be-released document. This multi-signature requirement may be part of smart-contract that also specifies the time that the transaction will be unlocked and viewed by the intended recipients and 0045When a submitter submits a document, the created transaction may use the public key of the editor that is to edit the document. The blockchain transaction (and the document carried by that transaction) are signed by the editor's public key and can thus only be “opened” by the private key held by the editor. When the editor begins editing the unlock the document. When the editing is complete (or saved), a new blockchain transaction is created. In certain examples, the transaction may be signed with the public key of an approver. In certain examples, this new transaction may be signed with the public key of another editor, or perhaps the same editor (e.g., they are not done editing the document). As part of the generation of a new blockchain transaction, the newly revised document may be cryptographically hashed and then the new document and its hash may be stored on the blockchain via the new blockchain transaction. In other examples, the modifications to the document may be hashed and then stored as part of a blockchain transaction. These datasets may be stored as unspent transactions on the blockchain and 0050 [0050] Approving users use their digital wallets to approve or reject the document that is to be released. If the document is rejected, the approver may provide a reason and send the document back to an editor (e.g., by signing a new transaction with the public key of the editor)); and 
sending, by the node, the blockchain transaction to the blockchain network (par 0028 a submitter that uploads a new document will “send” a block transaction to a wallet identifier associated with an editor (or an approver(s) if no editor is required). That blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the editor, a new blockchain transaction is generated and sent to a wallet identifier associated with an approver (or another editor)).  
Ansari does not explicitly disclose a locking the storage.
b to process the unlock request. If (at 718) the unlock request is for a persistent unlock, then the diagnostic lock state 133 is set (at block 720) to indicate a persistent unlock and all the cryptographic keys 124 for the storage device 102 are destroyed (at block 722) to prevent access to any user data in the storage media 126 during the use of diagnostic interface 122. If (at block 718) the unlock request is for a transient unlock, then the diagnostic lock state 133 is set (at block 724) to a transient unlock. After setting the unlock state in the diagnostic lock state 133, at blocks 722 or 724, control proceeds to block 726 to return a response to the unlock request indicating that access to the diagnostic interface 122 is granted to allow access to the diagnostic interface 122 in the storage device 102 to perform diagnostic operations).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of locking and unlocking in the blockchain of Ansari, based on the teaching of locking storage of Collier, because doing so would could protect the storage.


 	As per claim 2, Ansari in view of Collier discloses the computer-implemented method of claim 1, Ansari discloses wherein the locking script further defines one or more data constraints and wherein the locking script further includes instructions to cause the validating node to invalidate a blockchain transaction that includes the unlocking script when the one or more data constraints are not satisfied by the data ([0050] Approving users use their digital wallets to approve or reject the document that 100 may maintain a digital wallet that acts a trash bin where documents that are not to be released are signed with the public key the digital wallet associated with this trash bin. Once a document is rejected in this manner, it may (effectively) be shredded as only the information system 100 will have access to the key that could “unlock” the document that is present in the blockchain transaction. ).  

 	As per claim 3, Ansari in view of Collier discloses The computer-implemented method of claim 2,  Ansari discloses wherein the one or more data constraints define one or more values and a comparison function which performs a comparison based the data and the one or more values (par 0030 a digital wallet and its contents (e.g., private key and generated identifiers) are stored on a user controlled device (e.g., submitter system 120, editor system 122, or approver system 124) and these systems may transmit wallet identifiers and/or private key information to information system 100 for interacting with blockchain 116. Various elements of the wallet may thus be provided on different computer system (e.g., a mobile device of a user, a user's desktop computer system, the information system 100, or another third party system—e.g., a cloud based system that stores digital wallets and the information therein). In certain example embodiments, wallet identifiers (and/or the private key of the wallet) that are stored in 104 may allow information system 100 to interact with blockchain 116 on behalf of the owner of the wallet. ).  

 	As per claim 4, Ansari in view of Collier discloses The computer-implemented method of claim 1, Ansari discloses wherein the instructions that configure the validating node to evaluate the cryptographic signature in the unlocking script based on the modified public key are configured to cause the validating node to invalidate the blockchain transaction that includes the unlocking script when the cryptographic signature has not been generated using a modified private key associated with the determined data source ( [0050] Approving users use their digital wallets to approve or reject the document that is to be released. If the document is rejected, the approver may provide a reason and send the document back to an editor (e.g., by signing a new transaction with the public key of the editor). Alternatively, a rejection may result in the document or job being permanently rejected. For example, the information system 100 may maintain a digital wallet that acts a trash bin where documents that are not to be released are signed with the public key the digital wallet associated with this trash bin. Once a document is rejected in this manner, it may (effectively) be shredded as only the information system 100 will have access to the key that could “unlock” the document that is present in the blockchain transaction), and wherein the modified private key is generated by the determined data source based on a private key for the determined data source and based on the data ([0065] At step 328, the approver may approve 334, reject and discard 330, or reject and request further modifications 332 via the approver system 124. If the approver completely rejects the document 330 (e.g., via 124) another blockchain transaction may be generated “to” a special trash address that is on the blockchain. The key for this address may be held by the system 100 such that no outside parties (or perhaps even the system 100) could then unlock the document (or the transaction that contains the document) because it is signed by a public key for which no party has access to ).   


 	As per claim 5, Ansari in view of Collier discloses The computer-implemented method of claim 4, Ansari discloses wherein the instructions configure the validating node to generate the modified public key by performing an operation that corresponds to an operation used to generate the modified private key ([0065] At step 328, the approver may approve 334, reject and discard 330, or reject and request further modifications 332 via the approver system 124. If the approver completely rejects the document 330 (e.g., via a reject command provided from the approver system 124) another blockchain transaction may be generated “to” a special trash address that is on the blockchain. The key for this address may be held by the system 100 such that no outside parties (or perhaps even the system 100) could then unlock the document (or the transaction that contains the document) because it is signed by a public key for which no party has access to. ).  

 	As per claim 6, Ansari in view of Collier discloses The computer-implemented method of claim 4, Ansari discloses wherein the modified private key is a key that has 
 	

 	As per claim 9, Ansari in view of Collier discloses The computer-implemented method of claim 1, Ansari discloses wherein the locking script is further configured to include instructions for removal of the lock on the digital asset by the node after a defined time period ([0015] Once a document is approved for release, a final transaction 10. The computer system of claim 1, wherein the third blockchain transaction includes a programmatic locking script that is set to expire at a defined time and up until expiration of the programmatic locking script that the plurality of intended recipients cannot access the document included in the third blockchain transaction. ).  

 	As per claim 12, Ansari disclose a computer-implemented method comprising:  Page 3 of 5
 generating, by a node, a modified private key based on data and a private key (par 0020 each submitter user may have a corresponding digital wallet identifier and corresponding private key. This information may allow the submitter user to interface with the blockchain 116 (either directly or via information system 100).  And 0027 The digital wallet data structure can include a private key (e.g., that is only known to the holder of the wallet) and a series of identifiers (sometimes called wallet identifiers or walletIDs herein) that have been generated based on the private key);
generating a cryptographic signature for a blockchain transaction referencing  digital assets locked by a locking script using the modified private key (0028] For example, a submitter that uploads a new document will “send” a block transaction to a wallet identifier associated with an editor (or an approver(s) if no editor is required). That blockchain transaction may only be unlocked by 
 	adding the cryptographic signature and the data to the blockchain transaction ( par 0084 The incorporation of a blockchain and the digital wallets that are used for transactions on the blockchain advantageously provides security and an audit trail for a given piece of electronic information (e.g., the document to be released). The use of multi-signature functionality (e.g. a blockchain address the requires multiple signature to unencumber a given transaction) provides for a secure and verifiable process that allows users to review a document before the document is released to the recipients. The multi-signature functionality cryptographically guarantees that two or more private keys must be used before the document is released to the intended recipients. The incorporated audit trail functionality also provides a cryptographic guarantee and signature  that the document or content, adding the signatue that is approved by the approvers is the same document or content that is then “sent” to the recipients. ); and 
 	communicating the blockchain transaction to another node ( [0031] Blockchain 116 is a data structure that is provided or stored on a blockchain computer system (not shown) that may include a plurality of computer devices (e.g., as shown in FIG. 5) that communicate with each other over an electronic data communications network. Each node of the blockchain computer system may store a copy (or a portion) 116. Whenever it is described in this document that data (whether a transaction, or any other type of data) is stored on the blockchain ).  
Ansari does not explicitly disclose authorized the storage.
However, Collier discloses authorized the storage ( 0015 secure access to the diagnostic interface of a storage drive by having a system (for example, a computer system) seeking to access the diagnostic interface obtain a cryptographic challenge from the storage drive to present to an authorized unlock system. The authorized unlock system may then sign the challenge to produce a signed challenge that the system may then present to the storage drive to authenticate access to the diagnostic interface. The authorized unlock system may be verified by using a public-private key pair whose public key is verified by a trusted certificate authority, which may be operated by the manufacturer or vendor of the storage device ).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of locking and unlocking in the blockchain of Ansari, based on the teaching of authorized storage of Collier, because doing so would could protect the storage.

 	As per claim 13, Ansari in view of Collier discloses the computer-implemented method of claim 12, Ansari disclose wherein generating a modified private key comprises performing a finite field arithmetic operation on the data and the private key ( par 0027 [0027] Wallet memory 104 stores digital wallet accounts that are used for interacting with blockchain 116. Wallet memory may be stored in stored in a computer storage system (e.g., that may include storage 508, RAM 506, and/or other electronic 100 or accessible to system 100). Wallet memory includes digital wallet accounts for the submitter, the editor, the approver, each of the recipients 126, and possibly the entity running the information system 100. A digital wallet is a data structure that stores data that is accessed via software and hardware (or specifically designed hardware) that allows the generation of transactions that use, for example, a blockchain. The digital wallet data structure can include a private key (e.g., that is only known to the holder of the wallet) and a series of identifiers (sometimes called wallet identifiers or walletIDs herein) that have been generated based on the private key. These identifiers are “public” and can used to allow other users to “send” transactions, which are recorded on the blockchain, to that identifier—and thus the user associated with the wallet from which the identifier is linked to).  



 	As per claim 14, Ansari in view of Collier discloses The computer-implemented method claim 12, wherein the finite field arithmetic operation performs multiplication (par 0037  The submitter also enters or specifies meta-data associated with the document and/or job. This may include, but is not limited to, whether an editor is needed for the job, the schedule at which the document is to be disseminated, the intended recipient(s) for the document, and/or the multi-signature (multi-sig) requirements for the smart contract (e.g., who is required to approve the finalized version of the document) ).  

laim 12, Ansari discloses wherein the locking script specifies a public key for a determined data source and includes instructions to cause a validating node executing the locking script to evaluate a source of data provided in an unlocking script by (claim 10. The computer system of claim 1, wherein the third blockchain transaction includes a programmatic locking script that is set to expire at a defined time and up until expiration of the programmatic locking script that the plurality of intended recipients cannot access the document included in the third blockchain transaction.  ): a) generating a modified public key based on the public key for the determined data source and based on data defined in the unlocking script ( [0050] Approving users use their digital wallets to approve or reject the document that is to be released. If the document is rejected, the approver may provide a reason and send the document back to an editor (e.g., by signing a new transaction with the public key of the editor). Alternatively, a rejection may result in the document or job being permanently rejected. For example, the information system 100 may maintain a digital wallet that acts a trash bin where documents that are not to be released are signed with the public key the digital wallet associated with this trash bin. Once a document is rejected in this manner, it may (effectively) be shredded as only the information system 100 will have access to the key that could “unlock” the document that is present in the blockchain transaction.); and b) evaluating a cryptographic signature in the unlocking script based on the modified public key ( [0065] At step 328, the approver may approve 334, reject and discard 330, or reject and request further modifications 332 via the approver system 124. If the approver completely rejects the document 330 (e.g., via a reject 124) another blockchain transaction may be generated “to” a special trash address that is on the blockchain. The key for this address may be held by the system 100 such that no outside parties (or perhaps even the system 100) could then unlock the document (or the transaction that contains the document) because it is signed by a public key for which no party has access to.).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Ansari et al US 2017/0220815 in view of Collier et al US 2017/0288867 in view of Izu et al US et al US 2003/0123656.

 	As per claim 7, Ansari in view of Collier discloses The computer-implemented method of claim 6, Ansari discloses wherein the instructions are configured to cause the validating node executing the locking script to generate the public key for the determined data source (par 0045  When a submitter submits a document, the created transaction may use the public key of the editor that is to edit the document. The blockchain transaction (and the document carried by that transaction) are signed by the editor's public key and can thus only be “opened” by the private key held by the editor. When the editor begins editing the document, the private key for the editor is used to unlock the document. When the editing is complete (or saved), a new blockchain transaction is created. In certain examples, the transaction may be signed with the public key of an approver. In certain examples, this new transaction may be signed with the public key of another editor, or perhaps the same editor (e.g., they are not done 
 	The combination does not discloses the modified public key by performing an elliptic curve finite field arithmetic operation based on the data.
   	However, Izu discloses the modified public key by performing an elliptic curve finite field arithmetic operation based on the data ( [0104] In an elliptic curve cryptosystem, the scalar multiplication is performed on the private key s and the point P on the elliptic curve to generate a public key).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of locking and unlocking in the blockchain of Ansari, based on the teaching of authorized storage of Collier, based on the teaching of generating the public key by the elliptic of Izu, because doing so would generate strong public key.



claim 7, the combination does not explicitly disclose wherein the elliptic curve finite field arithmetic operation performs elliptic curve multiplication by scalar.  
 	However, Izu discloses wherein the elliptic curve finite field arithmetic operation performs elliptic curve multiplication by scalar( [0104] In an elliptic curve cryptosystem, the scalar multiplication is performed on the private key s and the point P on the elliptic curve to generate a public key).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of locking and unlocking in the blockchain of Ansari, based on the teaching of authorized storage of Collier, based on the teaching of generating the public key by the elliptic of Izu, because doing so would generate strong public key.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feeney discloses 0089 The public key cryptosystem may be RSA. The public key cryptosystem may be an elliptic curve cryptosystem. The first computing device 201 may generate the private key. The first computing device 201 may generate a public key corresponding to the private key. In other 201 obtains the private key from a certificate authority as described above in reference to FIGS. 1A-1B. The first computing device 201 may maintain the private key securely in memory accessible to the first computing device 201. The first computing device 201 may publish the public key; for instance, the public key may be available on a website or mobile app generated by the first computing device 201 or another computing device controlled by the entity managing the first computing device 201.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496